Citation Nr: 1218944	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  09-00 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1984 to December 1989 and from July 1991 to November 2005.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from December 2006 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2012, the Veteran testified at a video hearing before the undersigned with respect to the issues on appeal.  A transcript of the hearing is associated with the claims file and has been reviewed.

The Board notes that, in his December 2007 notice of disagreement (NOD) and December 2008 substantive appeal, the Veteran also indicated that he disagreed with the December 2006 denial of his claim for service connection for a sinus condition.  In a December 2009 rating decision, the RO granted service connection for the Veteran's sinus condition.  This decision was a complete grant of benefits with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue is not currently on appeal before the Board.

In addition, the December 2008 substantive appeal also included the issues of entitlement to increased ratings for a lumbar spine disability greater than 0 percent and left lower extremity post phlebotic syndrome greater than 20 percent.  In the Veteran's December 2007 NOD and statement attached to his December 2008 substantive appeal he indicated that his low back disability should be rated as 10 percent disabling and his left lower extremity disability rated as 40 percent disabling.  In the December 2009 rating decision referenced above, the RO also assigned increased ratings of 20 percent for his lumbar spine disability and 40 percent for his left lower extremity post phlebotic syndrome.  In a subsequent January 2010 statement, the Veteran indicated that he continued to disagree with the denial of service connection for CAD, but did not disagree with any other issues on appeal.  The RO considered this to be a withdrawal of the increased rating claims.  While the Board notes that a subsequent July 2010 statement of the Veteran's accredited representative included the issues of increased ratings for the lumbar spine and left lower extremity disabilities, the other evidence of record, including the Veteran's and representative's statements at the March 2012 Board hearing, clearly evidence a desire to withdraw the issues of entitlement to increased ratings for the lumbar spine and left lower extremity.  As these issues were not certified by the RO to the Board and in light of the above evidence, the Board concludes that these issues are not before the Board for consideration.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a heart disability, to include CAD, that is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

A heart disability, to include CAD, was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's CAD claim, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in April 2006 and January 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As noted above, the Veteran also was afforded a hearing before the undersigned during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/AVLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Records from the Social Security Administration (SSA) also have been associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was afforded a VA examination in March 2010, at which time he was not diagnosed with CAD or other heart disability.  In reaching that decision, the examiner considered the Veteran's reported history, his current symptoms, review of the available private and VA treatment records, and a physical examination.  The examiner specifically noted the Veteran's assertions and the evidence of record noting a diagnosis of CAD, but concluded otherwise.  Based on the foregoing, the Board finds the March 2010 examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including ischemic heart disease (which encompasses, but is not limited to, acute, subacute, and old myocardial infarction atherosclerotic cardiovascular disease including CAD (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina ), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  In the instant case, however, there is no presumed service connection because CAD was not medically diagnosed within one year of discharge.  While the Board acknowledges the Veteran's contentions that he was diagnosed with CAD in service, as will be discussed in greater detail below, the Board finds these contentions less than credible.  Notwithstanding, the Board will consider whether service connection is otherwise warranted on a direct basis.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Given the Veteran's service overseas in support of Operation Iraqi Freedom, the Board has considered the potential application of 38 U.S.C.A. § 1154(b) (West 2002).  However, the Veteran was not in receipt of any awards or decorations that would suggest that he participated, i.e., fired a weapon, in actual combat with the enemy.  Moreover, the Veteran has not contended that his CAD was incurred in or aggravated as a result of any such period of service.  As such, the Board concludes that application of 38 U.S.C.A. §1154(b) is not warranted.

The Veteran contends that he has CAD as a result of his military service.  Specifically, the Veteran contends that CAD develops over an extended period of time and that he has been treated for high blood pressure, elevated cholesterol, and Factor V Leidon blood condition (primary causes of CAD) since 2000 or 2001.  Moreover, he alleges that he was told he had CAD by medical treatment providers while in service.        

The Veteran's service treatment records do not show treatment for or diagnosis of a heart disability, to include CAD, while in service.  Service treatment records do show numerous elevated blood pressure readings and lab work indicating elevated cholesterol levels.  The Veteran claims to have been diagnosed with CAD at the time he was notified of a congenital Factor V Leidon blood condition in approximately 2001 that caused problems including a deep vein thrombosis (DVT) of the left lower extremity.  Contemporaneous service treatment records, however, do not note such a diagnosis of CAD.  During his March 2012 Board hearing, the Veteran specifically claimed his CAD diagnosis occurred during treatment with a Dr. N. in March 2001.  Examination of such documents does not support the Veteran's claim.  Perhaps significantly, an October 2001 physical profile noted the diagnosed DVT, as well as reported back pain, but did not note heart problems.  While the Veteran was given a permanent profile, that profile was noted not to affect the Veteran's ability to perform many activities, including upper and lower body weight training, walking, bicycling, swimming, and push-ups.  The Veteran also claimed during the March 2012 Board hearing to have discussed his CAD diagnosis during treatment at The Heart Center.  An April 2002 evaluation by The Heart Center noted the Veteran's DVT and Factor V Leiden mutation that caused excessive coagulation of the blood, but examination of the heart did not include notation of problems, although the Veteran did report a family history of CAD.  In April 2004, the Veteran denied chest pain or pressure during or currently following his deployment in support of Operation Iraqi Freedom.  In a February 2005 dental record, the Veteran also denied heart problems or angina, while at the same time reported having a heart murmur.  

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a heart disability, to include CAD, that was caused or aggravated by his military service.  

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his claim and description of his symptoms, the most competent medical evidence of record does not show that the Veteran has a current heart disability, to include CAD, caused or aggravated by military service during any period of his appeal.  Indeed, as noted above and discussed below, the record reflects that the March 2010 VA examiner found no heart disability at any point during the Veteran's appeal, despite considering the Veteran's assertions of an in-service diagnosis of CAD and ongoing treatment for associated symptoms like hypertension and high cholesterol.  No other medical treatment professional of record has diagnosed the Veteran with CAD.

The Board finds the opinions expressed in the March 2010 VA examiner's report to be of significant probative value.  The report was based on an interview of the Veteran, his reported medical history, contemporaneous x-rays, and physical examination.  Further, a complete and thorough rationale is provided for the opinions rendered.  The examiner's overall conclusions are fully explained and consistent with the evidence of record.  Although the rationale is not lengthy, it need not be given the evidence and finding that the Veteran does not have CAD.    

Furthermore, the Board has considered the Veteran's contentions that he currently has CAD and that such disability had its onset during military service.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of observable heart problems.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

There is no evidence of record that the Veteran has any medical expertise.  As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking that decision together with the explanation in Layno, leads the Board to the conclusion that whether a non-expert nexus opinion or diagnosis is competent evidence depends on the complexity of the particular question and whether or not a nexus opinion could be rendered based on personal observation.  

Here, the question of whether the Veteran has a current diagnosis of CAD and, if so, that such disability had its onset in service are complex questions and answering those questions is not possible from mere observation with the five senses.  As such, the Board ascribes far more weight to the conclusions of the March 2010 medical professional who concluded that the Veteran did not have a current diagnosis of CAD.  While the Board recognizes that the Veteran's wife is a registered nurse, the evidence does not indicate that she has provided any statements either diagnosing the Veteran with CAD or linking such a disability to his military service.

The Board has considered the Veteran's statements that he was diagnosed with CAD in approximately 2000 or 2001 while still in service.  While the Board recognizes that the Veteran is competent to report a contemporaneous medical diagnosis, Jandreau, 492 F.3d at 1377, the Board affords this statement no probative weight.  In that regard, credibility is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to an in-service diagnosis of CAD are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.  

The Veteran now claims that he was diagnosed with CAD in 2000 or 2001 by a Dr. N. and to subsequently have discussed the CAD with other treatment providers, including at the time of his visit to The Heart Center.  The records from Dr. N. and The Heart Center, however, do not show such a diagnosis.  Indeed, in March 2001, Dr. N. noted with respect to the heart only that there was regular cardiac rhythm, without murmurs or gallops.  Despite reporting a family history of CAD during his April 2002 evaluation at The Heart Center, examination of the heart did not include notation of problems or diagnosis of CAD but did discuss extensively the Veteran's DVT and Factor V Leiden mutation that caused excessive coagulation of the blood.  To the extent that the Veteran did report any heart problems in service, the treatment providers neither diagnosed CAD nor any other heart disability.

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether he was diagnosed with CAD in service.  Rather, the medical treatment reports at the times the Veteran claims to have been diagnosed with CAD or otherwise discussed such a diagnosis include examination of the heart, but do not diagnose CAD or other heart disability.  Moreover, the Board finds it highly significant that in multiple records thereafter the Veteran specifically denied heart problems.  The Board finds it reasonable to conclude that had the Veteran had an ongoing diagnosis of a heart disability that he would have so reported at the time of seeking medical treatment, rather than denying heart problems.  Finally, despite extensive records of in-service and post-service treatment for multiple problems, including for symptoms and disabilities the Veteran claims are precursors to CAD, no medical professional has provided a written diagnosis of CAD.  While the Board acknowledges the Veteran's current report of a diagnosis of CAD during service, the Board does not find this report persuasive or credible, given that the medical reports from the visits when he claims to have been so diagnosed or otherwise discussed his diagnosis are absent for abnormal heart findings or otherwise diagnosed CAD, his multiple denials of heart problems following his claimed diagnosis, and the absence of any subsequent medical diagnosis of CAD despite treatment for symptoms and disorders the Veteran claims are related.  

As there is no competent medical evidence of CAD or other heart disability at any point during the period on appeal and no indication that the Veteran is competent to render an opinion diagnosing CAD or otherwise linking any current symptoms to service, the Board concludes that the preponderance of the evidence is against granting service connection.  As noted, the March 2010 VA examination report considered the Veteran's reported CAD and problems the Veteran contends are precursors to CAD, but did not find CAD or other heart disability to diagnose for any period on appeal, and there is no credible and persuasive evidence that another medical professional has otherwise diagnosed CAD during the appellate time period.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for CAD is denied.



REMAND

The Veteran also is seeking entitlement to service connection for hypertension.  After a thorough review of the Veteran's claims file, the Board has determined that additional development is necessary prior to the adjudication of this claim.

Initially, the Board notes that the original notice letter from the RO, in October 2009, detailing the requirements for establishing service connection for hypertension provided notice only as to establishing such service connection on a direct basis.  This letter did not provide the Veteran with proper notice of the requirements for establishing service connection on a secondary basis, as the Veteran did not make that assertion in his claim.  In April 2010, however, the Veteran submitted a record from a private treatment provider indicating that his hypertension was secondary to the Veteran's service-connected sleep apnea.      

As the possibility of service connection on a secondary basis was raised, the Veteran must be provided an opportunity to provide all relevant evidence to substantiate the claim.  The October 2009 notice letter, therefore, is inadequate, as it failed to inform the Veteran of the requirements for establishing service connection on a secondary basis prior to the final adjudication of the Veteran's claim.  Thus, upon remand, the Veteran should be given appropriate VCAA notice, according to the aforementioned requirements, and notice of the requirements for establishing secondary service connection, according to 38 C.F.R. § 3.310.

In addition, the Board notes that the Veteran was afforded a VA examination in March 2010 for his hypertension claim.  As the Veteran had not yet provided indication that his hypertension claim included the assertion that the hypertension was caused or aggravated by his service-connected sleep apnea, the March 2010 examiner did not discuss any potential relationship.  VA is required to investigate all potential avenues of entitlement raised by the record, including disability caused or aggravated by a separate service connected condition.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  Thus, a remand is required in order to afford the Veteran a VA examination to determine whether his hypertension is related to his service connected sleep apnea.

The Agency of Original Jurisdiction (AOJ) should also take this opportunity to obtain any recent VA outpatient treatment records from November 2010 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice of the information and evidence necessary to substantiate a secondary service-connection claim under 38 C.F.R. § 3.310 (2011) with respect to his claim for service connection for hypertension, to include notice that the evidence should show that the Veteran's hypertension was caused by his sleep apnea or aggravated beyond its normal progression as a result of his service-connected sleep apnea, in accordance with Allen v. Brown, 7 Vet. App. 439 (1995).

2.  Obtain all medical records and hospitalization records for the Veteran's hypertension from all appropriate VA facilities from November 2010 to the present.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

3.  After the above is complete, to the extent possible, schedule the Veteran for appropriate VA medical examination for the purposes of determining the approximate onset date and/or etiology of any current hypertension disability.  The claims file must be provided to the examiner for review and the examiner should note that it has been reviewed.  Following a review of the relevant evidence in the claims file, obtaining a complete history from the Veteran, a clinical evaluation, and any tests that are deemed necessary, the examiner is asked to provide an opinion on the following:

Is it at least as likely as not (50 percent or greater probability) that any present hypertension disability was caused or permanently aggravated by his service-connected sleep apnea?  In that regard, the examiner is requested to consider and reconcile to the extent necessary, the February 2010 private record indicating that the Veteran's hypertension was secondary to his obstructive sleep apnea and the findings in the March 2010 VA examinations that the Veteran had hypertension but not pulmonary hypertension and did not otherwise address whether hypertension was caused or aggravated by the Veteran's service-connected sleep apnea.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  The claims folder must include a copy of the notification letter advising him of the time, date, and location of the examination; it must reflect that it was sent to the Veteran's last known address of record.  If the Veteran fails to report, the record must indicate if the notification letter was returned as undeliverable.

4.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


